       Case 2:17-cv-00246-RWS Document 128 Filed 12/17/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION

AMY DUNN, individually and as the         )
natural parent of DANIELLE                )
DEMONBREUN, JAMES DUNN                    )
and RONALD CURTIS                         ) CIVIL ACTION
PATTERSON,                                ) FILE NO.: 2:17-CV-00246-RWS
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )
                                          )
COLUMBIA NATIONAL                         )
INSURANCE COMPANY,                        )
                                          )
      Defendants.                         )

                           NOTICE OF SETTLEMENT

      Plaintiffs Amy Dunn, individually and as the natural parent of Danielle

Demonbreun, and James Dunn (“the Dunn Family”), Plaintiff Ronald Curtis

Patterson (“Mr. Patterson”) and Defendant Columbia National Insurance Company

(“Columbia”) respectfully provide notice to the Court that the parties have resolved

all claims in this action to their mutual satisfaction.
       Case 2:17-cv-00246-RWS Document 128 Filed 12/17/19 Page 2 of 3




      Respectfully submitted on December 17, 2019 by:

/s/ Richard E. Dolder                     /s/ Stephen J. Rapp
James (Jay) Sadd                          Stephen J. Rapp
Georgia Bar No. 622010                    Georgia Bar No. 103806
Richard E. Dolder, Jr.                    John C. Bonnie
Georgia Bar No. 220237                    Georgia Bar No. 067540
SLAPPEY & SADD                            WEINBERG, WHEELER,
352 Sandy Springs Circle                  HUDGINS GUNN & DIAL, LLC
Atlanta, Georgia 30328                    3344 Peachtree Road, NE
(404) 255-6677 (telephone)                Suite 2400
jay@lawyersatlanta.com                    Atlanta, Georgia 30326
rich@lawyersatlanta.com                   (404) 876-2700 (telephone)
Attorneys for Mr. Patterson               srapp@wwhgd.com
                                          Attorneys for Columbia

/s/ Mark W. Alexander
Mark W. Alexander
Georgia Bar No. 008930
STEWART, MELVIN
& FROST, LLP
Post Office Box 3280
Gainesville, Georgia 30503
(770) 536-0101 (telephone)
malexander@smf-law.com

Daniel J. Sammons
Georgia Bar No. 623545
SAMMONS & HENNEKE
Post Office Box 3157
210 Washington Street #208
Gainesville, Georgia 30503
(770) 535-8488 (telephone)
mtnlawdog@yahoo.com
Attorneys for the Dunn Family


                                      2
       Case 2:17-cv-00246-RWS Document 128 Filed 12/17/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the forgoing Notice of

Settlement with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of records for

all parties. I further certify that the foregoing was prepared in Times New Roman

14pt font and otherwise complies with Local Rule 5.1.

      Submitted on December 17, 2019.

                                 /s/ Richard E. Dolder
                                 Richard E. Dolder
                                 Georgia Bar No. 220237
                                 SLAPPEY & SADD, LLC
                                 352 Sandy Springs Circle
                                 Atlanta, Georgia 30328
                                 (404) 255-6677 (telephone)
                                 rich@lawyersatlanta.com
                                 Attorney for Mr. Patterson




                                          3
